Citation Nr: 1219834	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-40 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a chronic prostate disability.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

3.  Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

Service connection for prostatitis was initially denied in a May 2004 rating decision.  Subsequently, service connection for benign prostatic hypertrophy (BPH) was denied in a November 2004 rating decision.  The Veteran subsequently filed a claim for service connection for enlarged prostate in November 2008.  Although the RO considered the Veteran's request to reopen his claim solely for service connection for BPH, the Board will broaden his claim under Clemons, and consider whether new and material evidence has been submitted to reopen a broader claim for a chronic prostate disability. 

The issues of entitlement to service connection for upper and lower peripheral neuropathy and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A claim of service connection for prostatitis was denied by a May 2004 rating decision that was not appealed.  A claim of service connection for benign prostatic hypertrophy was denied by a November 2004 rating decision that was not appealed.

2.  Evidence received subsequent to the 2004 rating decisions does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 2004 and November 2004 rating decisions which denied claims for service connection for prostatitis and BPH are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003 & 2004).

2.  New and material evidence has not been received, and the claim of entitlement to service connection for a prostate disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to requests to reopen previously-denied claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess, 19 Vet. App. at 473.  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to assist provisions.  A January 2009 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183; Dingess, 19 Vet. App. at 473; Kent, 20 Vet. App. at 1.  The January 2009 letter informed the appellant of what evidence was required to reopen and substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

New and Material Evidence

In a decision dated in May 2004, the RO denied the Veteran's claim of service connection for prostatitis.  In a decision dated in November 2004, the RO denied service connection for BPH.  The Veteran did not appeal these decisions.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003 & 2004).  Thus, the May 2004 and November 2004 rating decisions are final.  

The Veteran's application to reopen his claim of service connection for an enlarged prostate was received in November 2008.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Board notes that by an April 2009 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for an enlarged prostate.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The May 2004 rating decision denied service connection for prostatitis on the basis that the condition was not incurred in or caused by service and that prostatitis was not a disease for which presumptive service connection as related to Agent Orange exposure could be granted.

The November 2004 rating decision denied service connection for BPH on the basis that the condition was not incurred or aggravated by service.  In addition, the RO advised the Veteran of all the disorders for which presumptive connection as related to Agent Orange exposure could be granted.  BPH is not one of those disorders.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2011).  

Applicable law provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2011).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected, even though there is no record of such disease during service:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5; 98 Stat. 2725, 2727-29 (1984) did not preclude a Veteran from establishing service connection for a disease alleged to be due to radiation exposure with proof of actual direct causation.  Combee v. Brown, 34 F.3d at 1039.  The rationale employed in Combee would also appear to apply to claims based on exposure to herbicide agents. Under the United States Court of Appeals for the Federal Circuit's holding in Combee, the VA is required to consider, in addition to the statutory presumptions referable to herbicide exposure (including Agent Orange) diseases contained in § 3.309(e), whether the Veteran would be entitled to service connection on a direct basis under 38 U.S.C.A. § 1110.

Based on the grounds stated for the denials of service connection for prostatitis and BPH in the 2004 rating decisions, new and material evidence would consist of evidence of prostate symptoms in service, evidence of continuity of symptomatology, medical evidence linking a current prostate disability to the Veteran's period of active service, to a service-connected disability, or to Agent Orange exposure.  

In this regard, additional evidence received since the 2004 rating decisions includes various VA and private treatment records and personal hearing testimony from the Veteran.  The new evidence, however, does not include evidence of prostate symptoms in service, evidence of continuity of symptomatology, medical evidence linking a current prostate disability to the Veteran's period of active service, to a service-connected disability, or to Agent Orange exposure.  

The Board notes that the Veteran testified that he had had symptoms associated with prostatitis, the enlarged prostate since around 1990.  
 
Thus, in regard to the evidence received since the 2004 rating decisions, the Board finds that there is still no evidence that the Veteran has a prostate disorder that was incurred in or aggravated by active service or caused or aggravated by service-connected disability. 

Accordingly, the Board finds that the evidence received subsequent to the 2004 rating decisions is not new and material and does not serve to reopen the claim.  


ORDER

New and material evidence not having been submitted, the claim for entitlement service connection for a prostate disability is not reopened.



REMAND

With respect to the issues of entitlement to service connection for peripheral neuropathy and erectile dysfunction, when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran is service-connected for diabetes mellitus type II, and the Veteran claims that both peripheral neuropathy and erectile dysfunction are secondary to diabetes mellitus type II.  Therefore, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether the Veteran's peripheral neuropathy and erectile dysfunction are in any way related to his service-connected diabetes mellitus.  38 C.F.R. § 3.159(c)(4). 

On remand, notice pursuant to the Veterans Claims Assistance Act concerning how to substantiate a claim for service connection as secondary to a service-connected disability should also be provided. 

The Board also notes that during the videoconference hearing, the Veteran testified that he receives private medical care for these disorders.  The Veteran identified Dr. Juan Tillis as the provider for his erectile dysfunction and Dr. Boris Kahn for his peripheral neuropathy.  The Veteran should be requested either send these records to VA or sign the required authorization for so that VA may obtain them on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA should be undertaken, including, but not limited to, informing the Veteran of the information and evidence not of record (1) that is necessary to substantiate the claim on a secondary service-connection basis; (2) that VA will seek to obtain; and (3) that the claimant is expected to provide.  In addition, the Veteran should be informed of how VA determines disability ratings and effective dates.

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his peripheral neuropathy and erectile dysfunction that is not evidenced by the current record.  The Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file, to include Dr. Juan Tillis and Dr. Boris Kahn.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.   The Veteran should be afforded a VA examination to determine the etiology of his current bilateral upper and lower extremity peripheral neuropathy and erectile dysfunction.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral upper and lower extremity peripheral neuropathy or erectile dysfunction is caused by or aggravated by the Veteran's service-connected diabetes mellitus or by the Veteran's active military service.  The examiner should provide a rationale for any opinion provided.
  
4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


